Attorney’s Docket Number: AB1780-US 111548-243127
Filing Date: 01/03/2019
Claimed Foreign Priority Date: none
Applicants: Guha et al.
Examiner: Younes Boulghassoul 

DETAILED ACTION
This Office action responds to the Amendment filed on 09/07/2022.
Remarks

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
The Amendment filed on 09/07/2022, responding to the Office action mailed on 06/09/2022, has been entered. The present Office action is made with all the suggested amendments being fully considered. Accordingly, pending in this application are claims 1-23.

Response to Amendment
Applicant’s amendments have failed to address the objections to Drawing previously set forth in the Non-Final office action mailed on 06/09/2022.  Accordingly, all objections to Drawings stand.
Applicant’s amendments to the Claims have overcome the claim objections and claim rejections under 35 U.S.C. 112, 35 U.S.C. 102, and 35 U.S.C. 103, as previously set forth in the same Office action. Accordingly, all previous claim objections and rejections are withdrawn. However, the indicated allowability of claims 14, 16 and 21-23 is withdrawn in view of newly discovered references. Rejections based on the newly cited references follow. Furthermore, new grounds of rejection are presented, as necessitated by Applicant’s amendments to the claims.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the local interconnect arrangements recited in claims 4 and 18-20; the vertical seam arrangements recited in claims 9, 13, and 23; and the dielectric arrangements recited in claims 14 and 16, must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6, 8, 10, 12, 14-17, and 21-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ching et al. (US 2020/0119004).

Regarding Claim 1, Ching (see, e.g., Figs. 13A-D) shows all aspects of the instant invention, including an integrated circuit structure, comprising:
- a semiconductor nanowire (see, e.g., Par. [0049]: semiconductor nanowires 208 remain after etching sacrificial layers 210) above an insulator substrate (see, e.g., Par. [0021]: SOI substrate 202) and having a length in a first direction (see, e.g., Figs. 2-3: X-X’ direction)
- a gate structure (see, e.g., Par. [0051]-[0052]: comprising HK gate dielectric 1206 and metal gate electrode 1208) around the semiconductor nanowire, the gate structure having a first end opposite a second end in a second direction, orthogonal to the first direction (see, e.g., Figs. 12C,13D: Y2-Y2’ direction)
- a pair of gate endcap isolation structures (see, e.g., Par. [0029]: pair of hybrid dielectric fins 206 comprising lower portion 216 and upper portion 218), wherein a first of the pair of gate endcap isolation structures is spaced equally from a first side of the semiconductor nanowire as a second of the pair of gate endcap isolation structures is spaced from a second side of the semiconductor nanowire, wherein the first of the pair of gate endcap isolation structures is directly adjacent to the first end of the gate structure, and the second of the pair of gate endcap isolation structures is directly adjacent to the second end of the gate structure, and wherein the first and the second of the pair of gate endcap isolation structures do not extend vertically over the gate structure (see, e.g., Fig. 13D)
Regarding Claim 2, Ching (see, e.g., Figs. 13A-D) shows:
- source and drain regions (e.g., source/drain features 1102, 1104) adjacent the semiconductor nanowire, on either side of the gate structure (see, e.g., Fig. 11B)
- a first trench contact over the source region and a second trench contact over the drain region (e.g., source/drain contacts 1308)
Regarding Claim 3, Ching (see, e.g., Figs. 13A-D) shows:
- a second semiconductor nanowire above the substrate and having a length in the first direction (e.g., another semiconductor nanowire 208 extending in the X-X’ direction), the second semiconductor nanowire spaced apart from the semiconductor nanowire (e.g., spaced in the Y2-Y2’ direction)
- a second gate structure around the second semiconductor nanowire (e.g., another gate comprising 1206 and 1208), the second gate structure having a first end opposite a second end in the second direction (e.g., ends in the Y2-Y2’ direction), wherein the second of the pair of gate endcap isolation structures is directly adjacent to the first end of the second gate structure (see, e.g., Fig. 13D)
- a third gate endcap isolation structure (e.g., third hybrid dielectric fin 206) directly adjacent to the second end of the second gate structure, wherein the third gate endcap isolation structure and the second of the pair of gate endcap isolation structures are centered with the second semiconductor nanowire (see, e.g., Fig. 13D)
Regarding Claim 6, Ching (see, e.g., Figs. 13A-D and Par. [0051]-[0052]) shows that the gate structure comprises a high-k gate dielectric layer and a metal gate electrode (e.g., HK gate dielectric 1206 and metal gate electrode 1208).
Regarding Claim 8, Ching (see, e.g., Figs. 13A-D and Par. [0029]) shows that the pair of gate endcap isolation structure (e.g., 206) comprise a lower dielectric portion (e.g., 216) and a dielectric cap on the lower dielectric portion (e.g., 218).
Regarding Claim 10, Ching (see, e.g., Figs. 13A-D) shows all aspects of the instant invention, including an integrated circuit structure, comprising:
- a first nanowire (see, e.g., Par. [0049]: semiconductor nanowires 208 remain after etching sacrificial layers 210) having a longest dimension along a first direction (see, e.g., Figs. 2-3: X-X’ direction) above an insulator substrate (see, e.g., Par. [0021]: SOI substrate 202)
- a second nanowire having a longest dimension along the first direction above the insulator substrate (e.g., another nanowire 208 extending in the X-X’ direction)
- a first gate structure (see, e.g., Par. [0051]-[0052]: comprising HK gate dielectric 1206 and metal gate electrode 1208) around the first nanowire, the first gate structure having a longest dimension along a second direction, the second direction orthogonal to the first direction (see, e.g., Figs. 12C,13D: Y2-Y2’ direction)
- a second gate structure around the second nanowire (e.g., another gate comprising 1206 and 1208), the second gate structure having a longest dimension along the second direction, the second gate structure discontinuous with the first gate structure along the second direction, and the second gate structure having an edge facing an edge of the first gate structure along the second direction (see, e.g., Fig. 13D) 
- a gate endcap isolation structure (see, e.g., Par. [0029]: hybrid dielectric fin 206 comprising lower portion 216 and upper portion 218) between and in contact with the edge of the first gate structure and the edge of the second gate structure along the second direction, the gate endcap isolation structure having a length along the first direction greater than a length of the first gate structure and the second gate structure along the first direction, and wherein the gate endcap isolation structure does not extend vertically over the first gate structure, and the gate endcap isolation structure does not extend vertically over the second gate structure (see, e.g., Figs. 3A, 13A-D: in the X-X’ direction, 206 extends through both gate and S/D regions, while gate 1206,1208 is confined between gate spacers 402 at the gate region)

Regarding Claim 12, Ching (see, e.g., Figs. 13A-D and Par. [0029]) shows that the gate endcap isolation structure (e.g., 206) comprises a lower dielectric portion (e.g., 216) and a dielectric cap on the lower dielectric portion (e.g., 218).
Regarding Claim 14, Ching (see, e.g., Figs. 13A-D and Par. [0028]-[0029]) shows a dielectric material (e.g., STI feature 214) laterally adjacent to and in contact with the gate endcap isolation structure (e.g., 206), and the dielectric material having a composition different than a composition of the gate endcap isolation structure (e.g., silicon oxynitride vs. HfO2).
Regarding Claim 15, Ching (see, e.g., Figs. 13A-D and Par. [0051]-[0052]) shows that the first gate structure comprises a first gate dielectric layer and a first gate electrode (e.g., HK gate dielectric 1206 and metal gate electrode 1208), and wherein the second gate structure comprises a second gate dielectric layer and a second gate electrode (e.g., HK gate dielectric 1206 and metal gate electrode 1208).
Regarding Claim 16, Ching (see, e.g., Fig. 13D) shows that the gate endcap isolation structure (e.g., 206) is in contact with the gate dielectric layer of the first gate structure and with the gate dielectric layer of the second gate structure (e.g., gate dielectric 1206 of each gate structure).
Regarding Claim 17, Ching (see, e.g., Fig. 13D) shows that the gate endcap isolation structure (e.g., 206) has a height greater than a height of the first gate structure and greater than a height of the second gate structure.
Regarding Claim 21, Ching (see, e.g., Figs. 13A-D) shows all aspects of the instant invention, including an integrated circuit structure, comprising:
- a first semiconductor nanowire stack (see, e.g., Par. [0049]: semiconductor nanowires 208 remain after etching sacrificial layers 21) above an insulator substrate (see, e.g., Par. [0021]: SOI substrate 202), the first semiconductor nanowire stack having a cut along a length of the first semiconductor nanowire stack (see, e.g., Figs. 6B-9B and Par. [0039]-[0040]: fin cut trench 704 filled with dielectric 802) 
- a second semiconductor nanowire stack above the insulator substrate (see, e.g., other semiconductor nanowires stack 208), the second semiconductor nanowire stack having a cut along a length of the second semiconductor nanowire stack (see, e.g., Figs. 6D-9D: second fin cut trench 704 in second stack filled with dielectric 802)   
- a gate endcap isolation structure between the first semiconductor nanowire stack and the second semiconductor nanowire stack (see, e.g., Par. [0029]: hybrid dielectric fin 206 comprising lower portion 216 and upper portion 218), the gate endcap isolation structure having a substantially uniform width along the lengths of the first and second semiconductor nanowire stacks (see, e.g., Figs. 13C-D) 
Regarding Claim 22, Ching (see, e.g., Figs. 13A-D and Par. [0029]) shows that the gate endcap isolation structure (e.g., 206) comprises a lower dielectric portion (e.g., 216) and a dielectric cap on the lower dielectric portion (e.g., 218).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ching et al. (US 2020/0119004).

Regarding Claim 7, Ching (see, e.g., Figs. 13A-D and Par. [0029]) discloses that the pair of gate endcap isolation structures 206 may include low-K materials (e.g., with a dielectric constant ‘k’<7) or high-K materials (e.g., with a dielectric constant ‘k’>7). Furthermore, one of skill in the semiconductor art would have readily known that the dielectric constants of silicon oxide and silicon nitride are about 3.9 (i.e., ‘k’<7) and 7.4 (i.e., ‘k’>7), respectively. 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the pair of gate endcap isolation structures comprising a material selected from the group consisting of silicon oxide, silicon nitride, silicon carbide, and a combination thereof, because it is known in the semiconductor art that silicon oxide and silicon nitride are suitable low-k and high-k materials, respectively, due of their inherent material properties (e.g., dielectric constant), and selecting a known material based on its suitability for its intended use would have been obvious to the skilled artisan. See, Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).

Claims 4 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ching et al. (US 2020/0119004) in view of Webb (US2016/0233298).

Regarding Claim 4, while Ching (see, e.g., Par. [0056]) discloses forming various contacts/vias/lines and multilayer interconnect features, to connect the various features and to form a functional circuit that may include one or more multi-gate devices, he does not explicitly show a local interconnect above and electrically coupling the gate structure and the second gate structure. Webb (see, e.g., Figs. 8A-B and Par. [0056]), on the other hand and in the same field of endeavor, teaches a semiconductor device 800 including non-planar active regions 804, wherein adjacent gate structures 808, separated by isolation structures 820, are coupled by an overlying local interconnect 854.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the local interconnect as claimed in the structure of Ching, because overlying local interconnects are known in the semiconductor art as means to couple adjacent non-planar gates that are separated by isolation structures, as suggested by Webb, and implementing a known electrical connection arrangement for its known use would have been a common sense choice by the skilled artisan.  KSR Int’l Co. v. Teleflex Inc., 550 U.S, 82 USPQ2d 1385 (2007).
Regarding Claims 18-19, while Ching (see, e.g., Par. [0056]) discloses forming various contacts/vias/lines and multilayer interconnect features, to connect the various features and to form a functional circuit that may include one or more multi-gate devices, he does not explicitly show a local interconnect over a portion of the first gate structure, over a portion of the gate endcap isolation structure, and over a portion of the second gate structure. Webb (see, e.g., Figs. 8A-B and Par. [0056]), on the other hand and in the same field of endeavor, teaches a semiconductor device 800 including non-planar active regions 804, wherein adjacent gate structures 808, separated by isolation structures 820, are coupled by a local interconnect over a portion of each gate structure, and over a portion of an isolation structure. Also, see comments stated above in Par. 30 with regards to Claim 4, which are considered repeated here. 
Therefore, Ching in view of Webb teaches a local interconnect over a portion of the first gate structure, over a portion of the gate endcap isolation structure, and over a portion of the second gate structure (as required by claim 18); and further teaches that the local interconnect electrically couples the first gate structure to the second gate structure (as required by claim 19).
Regarding Claim 20, Webb (see, e.g., Fig. 8A and Par. [0056]) teaches a gate contact (e.g., gate contact 814) on a portion of the local interconnect (e.g., 854) over the first gate structure (e.g., rightmost 808), but not on a portion of the local interconnect over the second gate structure (e.g., middle 808).

Claims 9, 13, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Ching et al. (US 2020/0119004) in view of Liao et al. (WO 2018/004680).

Regarding Claim 9, while Ching (see, e.g., Par. [0029]) discloses hybrid fins 206 formed in dielectric trenches, he is silent about at least one of the pair of gate endcap isolation structures comprises a vertical seam centered therein. Liao (see, e.g., Figs. 9A-C), on the other hand and in the same field of endeavor, teaches forming gate edge isolation structures 926 in dielectric trenches 906 by a conformal deposition process, resulting in a vertical seam 932 centered within the gate edge isolation structures.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have at least one of the pair of gate endcap isolation structures comprising a vertical seam centered therein in the structure of Ching, because it is known in the semiconductor manufacturing art that gate edge isolation structures formed by conformal deposition comprise a vertical seam centered therein, as taught by Liao, and implementing a known feature by a known process for its conventional purpose would have been obvious to the skilled artisan.  KSR Int’l Co. v. Teleflex Inc., 550 U.S, 82 USPQ2d 1385 (2007). 
Regarding Claim 13, while Ching (see, e.g., Par. [0029]) discloses hybrid fins 206 formed in dielectric trenches, he is silent about the gate endcap isolation structure comprising a vertical seam centered therein. Also, see comments stated above in Par. 36 with regards to Claim 9, which are considered repeated here.
Regarding Claim 23, while Ching (see, e.g., Par. [0029]) discloses hybrid fins 206 formed in dielectric trenches, he is silent about the gate endcap isolation structure comprising a vertical seam centered within the gate endcap isolation structure. Also, see comments stated above in Par. 36 with regards to Claim 9, which are considered repeated here.

Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ching et al. (US 2020/0119004) in view of Wu et al. (US 2020/0168715).

Regarding Claim 5, Ching discloses that the nanowires have substantially the same width. Thus, Ching is silent about the second semiconductor nanowire being wider than the semiconductor nanowire. However, it is noted that the specification fails to provide teachings about the criticality of having the second semiconductor nanowire being wider than the semiconductor nanowire. Therefore, absent any criticality, this limitation is only considered to be an obvious modification of the width of nanowires disclosed by Ching, as the courts have held that a change in shape or configuration, without any criticality, is within the level of skill in the art, as the particular shape claimed by applicant is nothing more than one of numerous shapes that a person having ordinary skill in the art will find obvious to provide as a matter of choice. See In re Daily, 149 USPQ 47 (CCPA 1976).
Furthermore, Wu (see, e.g., Par. [0056]), in the related field of GAA manufacturing, teaches modulating a nanosheet (NS) stack width, thickness, space, or stack number, to provide for design optimization over a wide tuning range of circuit performance and power usage (e.g., transistor current drive).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the second semiconductor nanowire being wider than the semiconductor nanowire in the structure of Ching, as taught by Wu, to optimize the design of the GAA transistor for its intended operations. 
Regarding Claim 11, Ching is silent about the second nanowire being wider than the first nanowire. Also, see comments stated above in Par. 40-42 with regards to Claim 5, which are considered repeated here.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younes Boulghassoul at (571) 270-5514.  The examiner can normally be reached on Monday-Friday 9am-6pm EST (Eastern Standard Time), or by e-mail via younes.boulghassoul@uspto.gov. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached at (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNES BOULGHASSOUL/Primary Examiner, Art Unit 2814